NUMBER 13-12-00750-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


BODERICK HOLCOMBE,                                                      Appellant,


                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                  On appeal from the 148th District Court
                        of Nueces County, Texas.


                         MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Benavides and Longoria
           Memorandum Opinion by Chief Justice Valdez
      On April 14, 2011, appellant, Broderick Holcombe, was charged by indictment

with the second-degree felony offense of possession of cocaine. See TEX. HEALTH &

SAFETY CODE ANN. § 481.115(d) (West 2010). Pursuant to a plea bargain agreement,

appellant pleaded guilty to the charge, confessed to committing the offense, and

stipulated to evidence supporting his plea. The trial court accepted appellant’s plea,
deferred adjudication of appellant’s guilt, and placed him on community supervision for

six years.     On July 10, 2012, the State filed an amended motion to adjudicate

appellant’s guilt and revoke his community supervision, alleging he had violated thirteen

conditions of his community supervision. The trial court heard the State’s amended

motion on October 18, 2012, where appellant pleaded true to eleven of the thirteen

allegations.    The trial court accepted appellant’s pleas, received evidence, and

subsequently found that all thirteen allegations set forth in the State’s motion to

adjudicate were true. The court adjudicated appellant’s guilt, revoked his community

supervision, and assessed his punishment at twenty years confinement in the

Institutional Division of the Texas Department of Criminal Justice.

         By his first issue, appellant challenges the revocation of his community

supervision on the ground that he did not commit the offense of aggravated robbery. By

his second issue, appellant challenges the constitutionality of his sentence. We affirm.

                         I. REVOCATION OF COMMUNITY SUPERVISION

         By his first issue, appellant contends that because the State did not prove by a

preponderance of the evidence that he committed the offense of aggravated robbery,

one of the alleged violations, the revocation violated his due process rights and

privileges under the Fifth and Fourteenth Amendments of the U.S. Constitution. See

U.S. CONST. amend. V, XIV.          Appellant contends that this Court should find the

allegation of aggravated robbery “not true” and render a judgment returning him to

community supervision under the previous terms and conditions set forth by the trial

court.




                                             2
       A. Standard of Review and Applicable Law

       The trial court’s decision to revoke a defendant’s deferred adjudication

community supervision is reviewed under an abuse of discretion standard. Rickels v.

State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). At a revocation hearing, the State

bears the burden of proving by a preponderance of the evidence that the defendant

violated the terms and conditions of his community supervision. Cobb v. State, 851
S.W.2d 871, 873 (Tex. Crim. App. 1993). Proof of any of the alleged violations is

sufficient to support a revocation order. Moore v. State, 605 S.W.2d 924, 926 (Tex.

Crim. App. 1980); Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. 1980). At a

revocation hearing, the trial court is the sole judge of the credibility of the witnesses and

the weight to be given their testimony, and we must view the evidence in the light most

favorable to the trial court’s ruling. Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim.

App. 1984); Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. 1981).

       B. Analysis

       The State alleged that appellant violated his community supervision by:              (1)

committing the offense of aggravated robbery; (2) testing positive for benzodiazepines

following arrest; (3) testing positive for marihuana following arrest; (4)–(5) failing to

report to his probation officer as directed on two occasions; (6) failing to pay court costs;

(7) failing to pay monthly supervision fees; (8) failing to pay urinalysis fees; (9) failing to

report any new arrest; (10) being unsatisfactorily discharged from a drug treatment

program; (11) failing to satisfactorily complete another required program; (12) failing to

complete the required number of community service restitution hours; and (13) failing to

observe curfew.



                                              3
       Here, appellant pleaded “true” to eleven of the thirteen allegations in the State’s

amended motion to adjudicate and revoke.           Appellant’s pleas of “true” to these

violations are sufficient to support the trial court’s revocation of his community

supervision, regardless of whether the State met its burden to prove that appellant

committed the offense of aggravated robbery. See Smith v. State, 286 S.W.3d 333,

343–44 (Tex. Crim. App. 2009) (finding that the trial court was justified in revoking the

appellant’s community supervision where the trial court found that the appellant

committed three of four violations alleged, and appellant challenged only one ground);

see also Gobell v. State, 528 S.W.2d 223, 224 (Tex. Crim. App. 1975) (“Since the other

finding upon which probation was revoked is unchallenged, appellant’s contention, even

if correct, would not show an abuse of discretion.”); see also Wiley v. State, No. 13-11-

00130-CR, 2012 Tex. App. LEXIS 279, at *2–4 (Tex. App.—Corpus Christi Jan. 12,

2012, no pet.) (mem. op., not designated for publication) (concluding that even if the

trial court erred in the admission of evidence, it had not abused its discretion in revoking

the appellant’s community supervision because the appellant did not challenge the

other alleged violations not affected by trial court’s error); see also DeLeon v. State, No.

13-10-00581-CR, 2012 Tex. App. LEXIS 2083, at *10–12 (Tex. App.—Corpus Christi

Mar. 15, 2012, no pet.) (mem. op., not designated for publication) (overruling the

appellant’s claim that the trial court abused its discretion by revoking his community

supervision because the appellant did not challenge all grounds supporting the trial

court’s revocation). Therefore, the trial court did not abuse its discretion in revoking

appellant’s community supervision and adjudicating him guilty. We overrule appellant’s

first issue.



                                             4
                         II. CONSTITUTIONALITY OF THE SENTENCE

       By his second issue, appellant contends that the sentence imposed by the trial

court was disproportionate to the seriousness of the alleged offense, in violation of the

Eighth and Fourteenth Amendments to the United States Constitution. See U.S. CONST.

amend. VIII, XIV. Specifically, appellant argues that the sentence is cruel, unusual, and

grossly disproportionate to the severity of his crime.

       The Eighth Amendment provides that “[e]xcessive bail shall not be required, nor

excessive fine imposed, nor cruel and unusual punishment inflicted.” See U.S. CONST.

amend. VIII, XIV. The Eighth Amendment applies to punishments imposed by state

courts through the Due Process Clause of the Fourteenth Amendment.                See U.S.

CONST. amend. XIV. Yet, it is possible for this right, and every constitutional or statutory

right, to be waived by a “failure to object.” Smith v. State, 721 S.W.2d 844, 855 (Tex.

Crim. App. 1986).     Generally, to preserve error for appellate review, a party must

present a timely objection to the trial court, state the specific grounds for the objection,

and obtain a ruling. TEX. R. APP. P. 33.1(a). The failure to specifically object to an

alleged disproportionate or cruel and unusual sentence in the trial court or in a post-trial

motion waives any error for our review. Noland v. State, 264 S.W.3d 144, 151 (Tex.

App.—Houston [1st Dist.] 2007, pet. ref’d) (“[I]n order to preserve for appellate review a

complaint that a sentence is grossly disproportionate, constituting cruel and unusual

punishment, a defendant must present to the trial court a timely request, objection, or

motion stating the specific grounds for the ruling desired.”); Trevino v. State, 174
S.W.3d 925, 928 (Tex. App.—Corpus Christi 2005, pet. ref’d) (providing that “by failing

to object to the trial court’s sentence, [the appellant] forfeited his complaint” that the



                                             5
sentence was cruel and unusual); see also Daliet v. State, No. 13-11-00611-CR, 2013

Tex. App. LEXIS 3871, at *5 (Tex. App.—Corpus Christi Mar. 28, 2013, pet. ref’d)

(mem. op., not designated for publication) (holding in regards to an appeal on

proportionality of sentencing that, “appellant acknowledges that no objection was made

to the sentence in the trial court, but invites us to review the sentence under our

inherent power. The error being unpreserved, we decline the invitation.”).

       Appellant complains for the first time on appeal that his Eighth Amendment rights

have   been    violated    because   the   sentence    is   cruel,   unusual,   and   grossly

disproportionate to the offense committed. Appellant did not object to the sentence at

the punishment hearing or in any post-trial motion. Therefore, his argument is not

preserved for our review. See TEX. R. APP. P. 33.1(a); Noland, 264 S.W.3d at 151;

Trevino, 174 S.W.3d at 928; see also Daliet, 2013 Tex. App. LEXIS 3871, at *5. We

overrule appellant’s second issue.

                                     III. CONCLUSION

       We affirm the trial court’s judgment.

                                                   ________________________
                                                   ROGELIO VALDEZ
                                                   Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of June, 2013.




                                               6